DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks/Response to Amendments
The case has now been inherited by a different examiner than the previous examiner assigned to the case. The previous examiner’s previous action has been taken into consideration.
Applicant’s amendment, adding Fig.18, is sufficient to overcome the objection to the Drawings from the previous action, which is hereby withdrawn.
Applicant’s amendment to Claims is sufficient to overcome the numbering objection to the Claims from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claims 62-64 are sufficient to overcome the 112 rejections from the previous action. However, a previously unindicated 112 claim issue has been discovered. See 112 rejections below.
 	
Claims 50-64 are pending, with Claims 65-80 withdrawn. 

Response to Arguments
Applicant argues the 103 rejection, on pages 10-11, in view of Yokota (US 2006/0251771), stating that the prior art allegedly doesn’t teach “the ventilation aperture in 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Regarding Figure 11, reference character “12” has been used to designate both the “pierceable closure base” and the “base edge” which is indicated as 17 in Figure 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 50 is objected to because of the following informalities: 
Claim 50 line 6 recites the limitation “the container said hollow piston”, and should be amended to be “the container, said hollow piston”, for grammatical correctness and clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 55 line 2, the limitation “the gap” is indefinite, as “the gap” is first claimed in Claim 53 lines 1-2, and not in Claim 50 from which Claim 55 depends. Therefore the limitation should be amended to “a gap”, or, the dependency of Claim 55 should be changed from depending upon Claim 50 to depending upon Claim 53 instead.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 50, 56-58 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2006/0108314) in view of Jones (US 5522155).
Regarding Claim 50, Cho teaches a closure (Fig. 9, (40)) for dispensing one or more active agents (in [0028] and Figs 4 and 9, wherein adjunct (active agent) is contained in chamber (24) for dispensing into the diluent) into a container (Fig. 9, (12)), the closure (40) comprising: 
a sealed or sealable chamber (Fig. 9, (24)) having a breakable wall (Fig. 9, (29)), a hollow piston (Fig. 9, (42)) slidably mounted in a piston guide (Fig. 9, (43)), said hollow piston comprising an outer wall (seen in Fig. 9, wherein (42) has outer walls), said outer wall having an end in the chamber (24), said end having a cutting formation (Fig. 9, annotated below, where the cutting formation is seen at (42*)), 

    PNG
    media_image1.png
    552
    453
    media_image1.png
    Greyscale

and when the closure (40) is inserted in an opening (Fig. 9, annotated above, where the container (12) has an opening (12*) which the closure sits in) of the container (12) said hollow piston (42) being slidable in the piston guide (43), and a deployed position in which the cutting formation (Fig. 9, annotated, (42*)) has broken through at least a portion of the breakable wall (seen in Fig. 9, where (29) is broken through partially by (42*), but remains attached by hinge (28)), wherein the outer wall has a retaining formation (27) which engages with the piston guide (43) to releasably resist sliding of the hollow piston (42) between the sealed position (seen in Fig. 4, where the seal (29) is not broken) and the deployed position (seen in Fig. 9, where the seal (29) is broken because the hollow piston (42) is deployed).
Cho doesn’t explicitly teach at least one ventilation aperture in the hollow piston, nor teaches the hollow piston being slidable between a ventilation position in which the at least one ventilation aperture is dimensioned to allow ventilation of the chamber which holds the 
In related prior art, Jones teaches a closure (Jones Fig. 1, where the closure (2) is also embodied in Fig. 7) for a container (Jones Fig. 1, (1) being a vial) having a hollow piston (Jones Fig. 1, (5) and Fig. 7, (52, 17”)), piston guide (seen in Jones Figs 1 and 7, but also in Fig. 5, wherein the sides (12) of the closure (10) work as guides for the inserted piston (17’)), and a ventilation aperture (Jones Fig. 7, wherein the ventilation aperture (50) is located in the hollow piston (52, 17”)) in the hollow piston (Jones Fig. 7, (52)) dimensioned to allow ventilation of the chamber inside the piston (Jones, (52, 17”)), and also allows sliding of the hollow piston between a sealed position (seen in Jones Figs 1 and 3, and explained in [Col. 4, lines 20-31], where the hollow piston is in a sealed position when the piston is entirely depressed within the closure to seal the vent port/aperture) and a ventilation position (seen in Fig. 7, wherein the ventilation aperture is exposed to allow ventilation). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the hollow piston of Cho, to include the ventilation aperture as taught by Jones, allowing for sliding of the hollow piston between the sealed and deployed positions of Cho, as well as an additional ventilation position of Jones, for the motivation of allowing venting of air, gasses and water vapor formed in the container storing the diluent, while also preventing bacterial contamination of the contents of the container (Jones [Col. 2, lines 37-41]).

Claim 56, Cho in view of Jones teaches the modified container and a closure according to claim 50, for dispensing one or more active agents (in Cho [0028] and Figs 4 and 9, wherein adjunct (active agent) is contained in chamber (24) for dispensing into the diluent) into said container (Cho Fig. 9, (12)), wherein the closure (Cho Fig. 9, (40)) is retained within an opening (Cho Fig. 9, annotated, where the container (12) has an opening (12*) which the closure sits in) of the container (Cho (12)) and the closure (Cho, (40)) provides a seal for said opening of the container (Cho [0035] ,wherein the closure structure provides a seal for the opening of the container (12)).  

Regarding Claim 57, Cho in view of Jones teaches the modified pre-loaded container (Cho seen in Fig. 9, where container (12) is preloaded) for use in dispensing one or more active agents (in Cho [0028] and Figs 4 and 9, wherein preloaded adjunct (active agent) is contained in chamber (24) for dispensing into the preloaded diluent) comprising a container body (Cho Fig. 9, seen as (12)) and a closure (Cho Fig. 9, (40)) according to claim 50.  

Regarding Claim 58, Cho in view of Jones teaches the modified pre-loaded container according to claim 57, wherein the container body (Cho Fig. 9, (12)) is a vial (seen in Cho Fig. 1, wherein (12) is embodied as a medical vial) and the closure is a vial cap (seen in Cho exemplary Figs 1 and 3, wherein the closure structure is a vial cap (1, 8). Further, Cho indicates these figures to be prior art of vial and vial cap devices, which are well-known in the art).  

Claim 62, Cho in view of Jones teaches a method of using the modified pre-loaded container according to claim 57, to dispense one or more active agents (in Cho [0028] and Figs 4 and 9, wherein preloaded adjunct (active agent) is contained in chamber (24) for dispensing into the preloaded diluent), the method comprising the steps of: 
manually sliding the hollow piston (Cho Fig. 4, (42)) from the default position (as seen in Cho Fig. 4, where the sealed position is the default position) to break through a portion of the breakable wall (seen in Cho Fig. 9, wherein the hollow piston (42) is slid along guide portion (43) such that the cutting formation (Fig. 9, annotated, (42*)) breaks the breakable wall (29) partially, such that (29) is still attached by hinge (28)) but in such a way that not all of the breakable wall is severed by the cutting formation (again seen in Cho Fig. 9, wherein a portion of the breakable wall (29) is not severed by the cutting formation, and forms the hinge (28) of the breakable wall (29)); 
agitating the contents of the pre-loaded container such that the one or more active agents mix with and dissolve into the portion of diluent (Cho [0039], wherein in Fig. 9 it is seen that the active agent (adjunct) freely falls into the diluent (contents) in container (12) and is thus mixed).

Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2006/0108314) in view of Jones (US 5522155), as applied to Claim 50 above, and further in view of Hochrainer (US 2001/0009151).
Regarding Claim 51, Cho in view of Jones teaches the modified closure according to claim 50, wherein the piston guide (Cho Fig. 9, (43)) comprises a locating formation (Cho Fig. 9, 
In related prior art, Hochrainer teaches a closure (Hochrainer Fig. 1, (3)) for a container (Hochrainer Fig. 1, (1)), wherein the closure includes a hollow piston (Hochrainer Fig. 1, seen at (5)) with a cutting formation (Hochrainer Fig. 1, seen at (14)), having a piston guide that comprises a locating formation (Hochrainer Fig. 1, (11)) engageable with the retaining formation of the outer wall (Hochrainer Fig. 1, wherein (5) has outer walls).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the piston guide of Cho and Jones, to include a locating formation engageable with the retaining formation, as taught by Hochrainer, for the motivation of further improving the seal formed by the closure on the container (Hochrainer [0009]).

Regarding Claim 52, Cho in view of Jones and Hochrainer teaches the modified closure according to claim 51, wherein the locating formation (Hochrainer Fig. 1, (11)) comprises at least one flanged edge portion engageable with the retaining formation of the outer wall (seen in Hochrainer [0009] and Fig. 1, wherein (11) engages tightly with the outer wall (5)).  

Claims 59 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2006/0108314) in view of Jones (US 5522155), as applied to Claim 50 above (upon which Claim 57 depends upon), and further in view of Wu (US 2011/0073501).
Claim 59, Cho in view of Jones teaches the modified pre-loaded container according to claim 58.
While Cho teaches the mixture of the active agent and diluent can then be drunk from the container (Cho [0040]), thus the container can be a patient delivery mechanism. However, Cho doesn’t explicitly teach wherein the vial further comprises a patient delivery mechanism.
In related prior art, Wu teaches a pre-loaded container being a vial (Wu Fig. 26, (50)) and closure vial cap (Wu Fig. 26, (40)), wherein the vial (Wu (50)) further comprises a patient delivery mechanism for use therewith, where the delivery mechanism is a needle (Wu Fig. 26, (3)) and syringe (Wu Fig. 26, (2)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the pre-loaded container vial of Cho and Jones, to include a patient delivery mechanism as taught by Wu, for the motivation of mixing medicament to effectively labor-save when delivering the injection to a patient (Wu [0078]).

Regarding Claim 63, Cho in view of Jones teaches the modified method according to claim 62. While Cho teaches having a cover (Fig. 9, (30)), Cho in view of Jones doesn’t explicitly teach the cover further comprising the steps of removing a covering from an external surface of the an injection port; inserting a needle into the container through the injection port; and drawing a portion of a solution resulting from the dissolution of the one or more active agents into the portion of diluent from the container into a syringe through the needle.
In related prior art, Wu teaches a pre-loaded container being a vial (Wu Fig. 26, (50)) and closure vial cap (Wu Fig. 26, (40)), having a cover (Wu Fig. 25, (31)) further comprising the 

    PNG
    media_image2.png
    262
    297
    media_image2.png
    Greyscale

inserting a needle (Wu Fig. 26, (3)) into the container (Wu Fig. 26, (50)) through the injection port (seen in Wu, annotated Fig. 25 and Wu Fig. 26, where the needle (3) is inserted through injection port (30*)); and drawing a portion of a solution resulting from the dissolution of the one or more active agents into the portion of diluent from the container into a syringe through the needle (Wu [0078], wherein the medicament is mixed and then drawn into the syringe through the needle, to then inject into a patient). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the method of using a pre-loaded container vial of Cho and Jones, to include a removable covering on an injection port, from which a needle is inserted to draw the mixed solution therefrom, as taught by Wu, for the motivation of mixing medicament to effectively labor-save when delivering the injection to a patient (Wu [0078]).

Claim 64, Cho in view of Jones and Wu teaches the modified method according to claim 63, further comprising the step of administering a portion of the solution to a patient (Wu [0078], wherein the medicament is mixed and then drawn into the syringe through the needle, to then inject into a patient).

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2006/0108314) in view of Jones (US 5522155) and Wu (US 2011/0073501), as applied to Claim 59 above, and further in view of Pozzi et al., (US 4982875).
Regarding Claim 60, Cho in view of Jones and Wu teaches the modified pre-loaded container according to claim 59. Cho in view of Jones and Wu doesn’t explicitly teach wherein the patient delivery mechanism is a dropper or a spray nozzle.  
In related prior art, Pozzi teaches a pre-loaded container vial (Pozzi Figs 1-2, (4)), wherein the patient delivery mechanism can be a dropper (Pozzi Fig. 1, (23) and [Col. 1, lines 6-9], where the delivery means is a dropper).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the patient delivery mechanism of Cho and Jones and Wu, to include a dropper, as taught by Pozzi, for the motivation of more accurately dosing the drug to be delivered (Pozzi [Col. 1, lines 59-61]).

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2006/0108314) in view of Jones (US 5522155), as applied to Claim 57 above, and further in view of Larkin (US 4781679).
Claim 61, Cho in view of Jones teaches the modified pre-loaded container according to claim 57. Cho in view of Jones doesn’t explicitly teach wherein the container is an intravenous fluid bag suitable for retaining a diluent, the intravenous fluid bag having an inlet, and the closure is an inlet closure suitable for retaining one or more active agents.
In related prior art, Larkin teaches a pre-loaded container being an intravenous fluid bag (Larkin Fig. 1, seen at (10, 11)) suitable for retaining a diluent (Larkin Fig. 1, (19)), having a closure (Larkin Fig. 1, (20)) for use in dispensing one or more active agents (seen in Larkin Fig. 2, (25)), the intravenous fluid bag (Larkin (10, 11)) having an inlet (seen in Larkin 1, at (21), where an inlet exists where the closure is secured), and the closure is an inlet closure (seen in Larkin Fig. 1, wherein the closure (20) is an inlet closure for the IV bag (10, 11)) suitable for retaining one or more active agents (seen in Figs 1 and 2, wherein the active agents (25) are retained in the inlet closure (within (24)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the container of Cho and Jones, to be an intravenous bag with an inlet having a closure, as taught by Larkin, for the motivation of conveniently mixing liquids and active agents for delivery to a patient (Larkin [Col. 2, lines 12-30]).

Allowable Subject Matter
Claims 53-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 53, Cho in view of Jones teaches the modified closure according to claim 50, with a (ventilation aperture) gap (as taught by Jones in Fig. 7, (50), to be applied to the modified closure device).
However, Cho in view of Jones does not explicitly teach wherein a gap is provided in the cutting formation. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claim 54 depends upon Claim 53, therefore would be considered allowable.
Claim 55 depends upon Claim 53, however also has a 112b rejection issue. If the 112 issue is corrected, then Claim 55 would also be considered allowable based upon dependency on Claim 53.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783   

/BRANDY S LEE/Primary Examiner, Art Unit 3783